Opinion by
Rice, P. J.,
The plaintiff seeks to recover in an action of assumpsit the difference between the amount paid him by the county and the amount which he now claims that he was legally entitled to, for serving certain subpoenas issued out of the court of quarter sessions and the court of oyer and terminer and placed in his hands by the district áttorney. The difference is solely as to the amount of the fee for service and travel, not as to the number of services made or miles traveled. The payments set up in discharge of the county’s liability were made upon bills made out and sworn to by the plaintiff as just and true, and regularly taxed by the clerk of the court in the several cases in which the fees were earned, and the payments were for the full amounts thus claimed and taxed. No fraud, accident or mistake of fact is alleged. The taxation of costs is in the nature of an adjudication, which, though it be the immediate act of the officer, is in contemplation of law the act of the court: Richardson v. Cassilly, 5 Watts, 449. The plaintiff having settled with the county upon the basis of the taxation procured, or at least assented to, by him, is precluded from ignoring it and maintaining an action in another court for a larger sum.
Judgment affirmed.